E        RNEU   GENERAL
                    QP TEXAS




Dr. J. E. Peavy
Commissionerof Health
Texas State Department of Health
Austin, Texas

                               Opinion No. C-574

                               Re: Whether House Bill 224,
                                   Acts of the 57th Legislature,
                                   1961, codified as Article
                                   1269L-2,Vernon's Civil
                                   Statutes, is sufficient to
                                   authorize and empower the
                                   Department of Health to
                                   assist a county or counties
                                   in their planning efforts
Dear Dr. Peavy:                    and related question.

          Both your original and supplemental'request for an
opinion on the above subject matter ask substantiallythe follow-
ing questions:

          1. Whether House Bill 224, Acts of the
     57th Legislature,1961, codified as Article
     1269L-2, Vernon's Civil Statutes, is sufficient
     to authorize and empower the Department of
     Health to assist a county or counties in their
     planning efforts; and

          2. Whether a c'ountyor counties have the
     authority and power to create or perform plan-
     ning functions in relationshipwith the Depart-
     ment of Health.

          You refer in your original request to Article 1269L-2,
Vernon's Civil Statutes,which states, in part, as follows:



                            -2774-
Dr. J. E. Peavy, page 2 (c-574)



         "The Texas State Department of Health is
    hereby authorized,upon the reauest of the
    qwernins body of any political subdivision or
    the authorizedacencv of anvcrouv of nolitical
    subdivisions: (a) to arrange planning assistance
    . . .M (Rmphasisadded)

          Section 1, Article XI, of the Constitution of Texas
states:

         "The several counties of this State are
    hereby recognized as legal subdivisionsof the
    State."

          In addition, the courts of the State have expressly
held that counties are political subdivisionsof the State.
Galveston v.Posnafnsky-,62 Tex. 118 (1884);Hamilton County v.
Garrett, 62 Tex. 602 (1884):Limestone County v. Robbins, 120
Tex. 341, 38 S.W.2d 580 (1931);Childress Countv v. State, 127
Tex. 343, 92 S.W.2d 1011 (1936);Abilene v. State, 113 S.W.2d
631 (Tti.Ci~.App.1936, error dism.)

          Therefore, in answer to question No. 1, the article
cited specificallyauthorizes the Department of Health, upon
request, to enter into an agreementwith a political subdivision
or the authorized agency of any group of political subdivisions
to aid and to arrange planning assistancewith such requesting
political subdivision.

          In answex to question No. 2, Article 1269L-2, Vernon‘s
Civil Statutes, by the use of the terms "politicalsubdivision"
in the singular sense and "any group of political subdivisions"
in the plural sense, contemplatesboth planning by an individual
county and planningby two or more counties. As stated above,
a county is a political subdivision. mo or more counties is
a group of political subdivisions.

          In light of the language of the statute, it is our
opinion that a county or counties have the authority and power
to perform planning functions in relationshipwith the Depart-
ment of Health.


                             -2775-
Dr. J. E. Peavy. page   3   (C-574)




          The Department of Health is authorized and
     empowered upon request of the governing body
     of any political subdivisionor the authorized
     agency of any group of political subdivisionsto
     arrange planning assistance;counties of this
     state individuallyor an authorized agency of
     a group of counties may perform planning functions
     in relationshipwith the Department of Health.

                                       yours very truly,

                                       WAGGONER CARR
                                       Attorney General




                                               Assistant

JPC:ra

APPROVED:
OPINION CCMMITTEE

W. V. Geppert, Chairman
John Reeves
Pat Bailey
Bob Flowers
Linward Shivers'

APPROVED FOR TBE ATTORNB!fGENERAL
By: T. B. Wright




                                      -2776-